Title: From George Washington to John Hancock, 9 February 1776
From: Washington, George
To: Hancock, John



Sir
Cambridge February 9. 1776

I beg leave to Inform you at the request of the Committee of Pay Table of the Colony of Connecticut, that I have not advanced to any of the Regiments from that Government any money, except the sum of Seven Thousand One hundred and Seventy two & One ninth Dollars, on the 20 of November last, to Major General Putnam for the 34[th] Regiment under his command. I should have paid them in the same manner I did the rest of the Army, had I not been prevented by the Colonels, who expressed their inclination to receive the whole at once, upon their return Home at the expiration of service, as was customary in their Colony. For this reason I never Included them in my Estimates of Money & have made no provision for their payment—Always Immagining, that whatever payments the Colony made ’em, Congress would apply to their credit in the General Account against the United Colonies, or refund upon application. I have the Honor to be with great esteem & regard Sir Your Most H. Servt

Go: Washington

